Case: 19-60251     Document: 00515808493         Page: 1     Date Filed: 04/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 5, 2021
                                  No. 19-60251                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Akida Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:19-CV-30


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Akida Williams, federal prisoner # 75251-097, appeals the district
   court’s transfer of his Federal Rule of Civil Procedure 60(b) motion to this
   court, arguing that the district court erred in characterizing it as an




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60251      Document: 00515808493           Page: 2    Date Filed: 04/05/2021




                                     No. 19-60251


   unauthorized successive motion to vacate his conviction under 28 U.S.C.
   § 2255.
          The district court’s transfer order is an appealable collateral order
   over which we have jurisdiction. See United States v. Fulton, 780 F.3d 683,
   688 (5th Cir. 2015); 28 U.S.C. § 1631; 28 U.S.C. § 2253(c)(1)(B). We review
   de novo whether the district court properly construed Williams’s purported
   Rule 60(b) filing as a successive § 2255 motion. In re Coleman, 768 F.3d 367,
   371 (5th Cir. 2014). As an initial matter, we deny the Government’s motion
   to dismiss the appeal as barred by Williams’s plea agreement waiver of appeal
   and collateral review because the Government did not seek to raise it—and
   the district court did not sua sponte enforce it—in any of Williams’s
   postconviction proceedings. See United States v. Del Toro-Alejandre, 489 F.3d
   721, 722-24 (5th Cir. 2007).
          While Williams’s Rule 60(b) motion purportedly challenged the
   integrity of his habeas proceedings, it explicitly sought vacatur of his sentence
   rather than to reopen his § 2255 proceedings. However, Rule 60(b) is not a
   proper vehicle for challenging a criminal judgment; rather, challenges to a
   criminal judgment are properly brought under § 2255. See United States v.
   Mosavi, 138 F.3d 1365, 1366 (5th Cir. 1998).            Furthermore, because
   Williams’s Rule 60(b) motion sought substantive relief on the basis of claims
   unsuccessfully raised in prior § 2255 motions, the district court properly
   construed it as an unauthorized successive § 2255 motion. See Gonzalez v.
   Crosby, 545 U.S. 524, 532 (2005). Because Williams had not obtained prior
   authorization to file a successive § 2255 motion, the district court lacked
   jurisdiction to entertain it. See United States v. Key, 205 F.3d 773, 774 (5th
   Cir. 2000).
          Williams further argues that the district court did not warn him,
   pursuant to Castro v. United States, 540 U.S. 375 (2003), that it intended to




                                          2
Case: 19-60251     Document: 00515808493          Page: 3    Date Filed: 04/05/2021




                                   No. 19-60251


   recharacterize his Rule 60(b) motion as a successive § 2255 motion.
   However, Castro only applies to first § 2255 motions, not second or
   successive § 2255 motions. See Castro, 540 U.S. at 383. In this case, the
   district court recharacterized Williams’s Rule 60(b) motion as a second or
   successive § 2255 motion, not an initial § 2255 motion.
         We, therefore, DENY the Government’s motion to dismiss and
   AFFIRM the district court’s order transferring the § 2255 motion to this
   court under § 1631.




                                        3